DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to synchronizing time in a wireless mesh network based on an SFN and an H-SFN of a base NB-IoT cell and related wireless mesh network.
The closest prior of records fails to teach the allowable features of claims 1 and 3-9.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, the claimed limitations “a first node among the plurality of nodes acquiring a first cell identity of a first NB-IoT cell, wherein the first node is located in the first NB-IoT cell:
the first node broadcasting the first cell identity:
a second node among the plurality of nodes acquiring a second cell identity of a second NB-IoT cell, wherein the second node is located in the second NB-IoT cell:
the second node determining whether both the first NB-IoT cell and the second NB-IoT cell are a base NB-IoT cell according to the first cell identity and the second cell identity: and
the second node performing time synchronization based on a system frame number (SFN) and a hyper system frame number (H-SFN) of the base NB-IoT cell when determining that both the first NB-IoT cell and the second NB-IoT cell are the base NB-IoT cell, wherein at least one of the plurality of nodes is located in the base NB-IoT cell”; as for independent claim 6, the claimed limitations “the first through the Mth nodes respectively acquiring a first through an Mth cell identities associated with a first through an Mth NB-IoT cells, wherein the first through the Mth nodes are respectively located in the first through the Mth NB-IoT cells;
the first through the Mth nodes respectively broadcasting the first through the Mth cell identities;
the first node acquiring an SFN and an H-SFN of a base NB-IoT cell among the first through the Mth NB-IoT cells; and
the first node performing time synchronization based on the SFN and the H-SFN, wherein M is an integer larger than 1” and as for independent claim 9, the claimed limitations “a plurality of nodes each supporting both a mesh technology and a Narrow Band-Internet of Things (NB-IoT) technology, and configured to perform time synchronization based on a system frame number (SFN) and a hyper system frame number (H-SFN) of a base NB-IoT cell, wherein at least one of the plurality of nodes is located in the base NB-IoT cell;
a first node among the plurality of nodes 1s located in a first NB-IoT cell:
a second node among the plurality of nodes is located in a second NB-IoT cell: and
the first node and the second node are configured to perform time synchronization based on the SFN and the H-SFN when both the first NB-IoT cell and the second NB-IoT cell are the base NB-IoT cell” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/19/2021